     Case 3:20-cv-00396-MMD-CLB Document 3 Filed 07/02/20 Page 1 of 2




1

2

3                                UNITED STATES DISTRICT COURT
4                                       DISTRICT OF NEVADA
5                                                  ***
6     CORY O’NEAL BREWER,                                 Case No. 3:20-cv-00396-MMD-CLB
7                                        Petitioner,                     ORDER
8            v.
9
      WILLIAM GITTERE, et al.,
10
                                     Respondents.
11

12

13          This action is a petition for a writ of habeas corpus, pursuant to 28 U.S.C. § 2254,
14   by Cory O’Neal Brewer, an individual incarcerated at Nevada’s Ely State Prison. Brewer
15   initiated this action on June 29, 2020, by submitting his habeas petition (“Petition”) (ECF
16   No. 1-1), along with an application to proceed in forma pauperis (“IFP Application”) (ECF
17   No. 1) and a motion for leave of court to amend his Petition (“Motion”) (ECF No. 1-2).
18          The IFP Application is incomplete because it does not include the required financial
19   certificate, signed by an authorized prison officer. See LSR 1-1. The Court will therefore
20   deny the IFP Application without prejudice to Brewer filing a new application. The Court
21   will grant Brewer time to either pay the filing fee for this action or file a new IFP Application.
22   If Brewer wishes to pay the filing fee, he must send $5 to the Clerk of the Court with a
23   cover letter indicating the case number of this action. If Brewer fails to pay the filing fee
24   or file a new IFP Application within the time allowed, this action will be dismissed.
25          In the Motion (ECF No. 1-2), Brewer states that he wishes to file a memorandum
26   of points and authorities in support of his Petition, possibly adding to the claims in his
27   Petition. The Court will grant the Motion and will set a deadline for Brewer to file the
28
     Case 3:20-cv-00396-MMD-CLB Document 3 Filed 07/02/20 Page 2 of 2



1    memorandum of points and authorities. The Court will waive the requirements of LR 15-

2    1; the memorandum of points and authorities will be treated as a supplement to, and part

3    of, the Petition. The page limits set forth in LR 7-3(a) and (b) do not apply; there will be

4    no page limit for the memorandum of points and authorities.

5           In granting the Motion and setting a deadline for the filing of the memorandum of

6    points and authorities, the Court does not extend, or affect in any way, any applicable

7    limitations period imposed by any statute of limitations.

8           It is therefore hereby ordered that Petitioner’s Application to Proceed in Forma

9    Pauperis (ECF No. 1) is denied, without prejudice.

10          It is further ordered that Petitioner will have 45 days from the date of this order to

11   either pay the $5 filing fee for this action as instructed above or file a fully completed

12   application to proceed in forma pauperis, including the required financial certificate.

13          It is further ordered that the Clerk of the Court is directed to separately file

14   Petitioner’s Motion for Leave to Amend (ECF No. 1-2).

15          It is further ordered that Petitioner’s Motion for Leave to Amend is granted.

16   Petitioner will have 60 days from the date of this order to file a Memorandum of Points

17   and Authorities in Support of Petition for Writ of Habeas Corpus.

18          It is further ordered that the Clerk of the Court is directed to send to Petitioner,

19   along with a copy of this order, two forms for an in forma pauperis application.

20

21          DATED THIS 2nd day of July 2020.
22

23
                                               MIRANDA M. DU
24                                             CHIEF UNITED STATES DISTRICT JUDGE
25

26

27

28


                                                  2
